Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Listing of Claims:
Claim 1 (Previously Presented):  A grain dryer comprising:
a dryer main body into which grains are loaded;
a hot air chamber provided at one side of the dryer main body to supply hot air into an interior of the dryer main body; and
an exhaust air chamber provided at a second side opposite the one side of the dryer main body to discharge hot air from the interior of the dryer main body,
grains loaded into the interior of the dryer main body being dried by hot air supplied from the hot air chamber, the hot air used to dry the grains being discharged from the exhaust air chamber,
wherein the hot air chamber and the exhaust air chamber each have a plurality of corresponding upper and lower independent spaces, the upper and lower independent spaces of the hot air chamber being disposed to be positioned substantially at a same 
wherein the independent spaces of the hot air chamber communicate respectively with corresponding hot air generators to execute separate supplies of hot air generated by the hot air generators into the independent spaces, and a height range in the interior of the dryer main body into which hot air is supplied from the spaces of the hot air chamber is defined as a drying section to dry grains loaded into the interior of the dryer main body.

Claim 2 (Previously Presented):  The grain dryer according to claim 1,
wherein the hot air chamber and the exhaust air chamber are both divided into two upper and lower compartments by partitions provided substantially at same height positions within the individual chambers, allowing both the hot air chamber and the exhaust air chamber to have two upper and lower independent spaces.

Claim 3 (Proposed Amendment):  The grain dryer according to claim 1,
wherein hot air generated by the hot air generators is supplied to the lower independent spaces of the hot air chamber, and a height range in the interior of the dryer main body into which hot air is supplied from the lower independent spaces of the hot air chamber is defined as the drying section.

Claim 4 (Previously Presented):  The grain dryer according to claim 1,
wherein hot air generated by the hot air generators is supplied to all the spaces 

Claim 5 (Proposed Amendment):  The grain dryer according to claim 1,
wherein hot air generated by the hot air generators is supplied to the upper independent spaces of the hot air chamber, and a height range in the interior of the dryer main body into which hot air is supplied from the upper independent spaces of the hot air chamber is defined as the drying section.

Claim 6 (Previously Presented):  The grain dryer according claim 1,
wherein a hot air channel formed of a multiple aperture wall and opened at a first end facing the hot air chamber and an exhaust air channel formed of a multiple aperture wall opened at a second end facing the exhaust air chamber are provided in the interior of the dryer main body, the hot air channel and the exhaust air channel being provided to extend horizontally between opposite side walls of the body, and with the hot air channel and the exhaust air channel forming a pair in an up-and-down direction, a plurality of pairs of hot air channel and exhaust air channel are provided in a predetermined range in a height direction of the dryer main body,
wherein each opening of the hot air channel and each opening of the exhaust air channel is provided with an opening and closing cover, while a level sensor configured to detect a storage amount of grains is provided at an upper portion of each of the pairs of hot air channel and exhaust air channel, and


Claim 7 (Original):  The grain dryer according to claim 6,
wherein a height range in the interior of the dryer main body into which hot air is supplied from the spaces of the hot air chamber is defined as a drying section, and a rotary valve provided at a bottom portion of the dryer main body is started to operate after the level sensor positioned at an uppermost portion of the drying section detects that grains are loaded in an entire space of the drying section to thereby start unloading the grains from the dryer main body.

Claim 8 (Previously Presented):  The grain dryer according to claim 1, comprising:
a rotary valve provided at a bottom portion of the dryer main body, wherein the rotary valve is started to unload the grains from the dryer main body,
wherein a first moisture meter configured to measure a moisture level of grains loaded into the dryer main body is provided before a loading port provided at an upper portion of the dryer main body, while a second moisture meter configured to measure a moisture level of grains unloaded from the dryer main body is provided after the rotary valve provided at the bottom portion of the dryer main body, and an operation speed of the rotary valve is controlled based on results of measurements by the first moisture meter and the second moisture meter to control a displacement of grains from the dryer 

Claim 9 (Proposed Amendment):  A method for using [[the]] a grain dryer 
loading [[the]] grains into [[the]] a dryer main body, the dryer main body including a hot air chamber provided at one side of the dryer main body to supply hot air into an interior of the dryer main body and an exhaust air chamber provided at a second side opposite the one side of the dryer main body to discharge hot air from an interior of the dryer main body, wherein
the hot air chamber and the exhaust air chamber each have a plurality of corresponding upper and lower independent spaces, the upper and lower independent spaces of the hot air chamber positioned substantially at a same height as the corresponding upper and lower independent spaces of the exhaust air chamber, and wherein the independent spaces of the hot air chamber communicate respectively with corresponding hot air generators to execute separate supplies of hot air generated by the hot air generators into the independent spaces;
generating hot air by the hot air generators;
supplying the hot air a drying section; 
generators and supplied from the hot air chamber, the hot air used to dry the grains being discharged from the exhaust air chamber, wherein a height range in the interior of the dryer main body into which hot air is supplied from a space of the hot air chamber other than the lower independent spaces thereof is defined as a storage section; and
tempering the grains loaded into the dryer main body in the storage section.

Claim 10 (Proposed Amendment):  A method for using [[the]] a grain dryer 
loading [[the]] grains into [[the]] a dryer main body, the dryer main body including a hot air chamber provided at one side of the dryer main body to supply hot air into an interior of the dryer main body and an exhaust air chamber provided at a second side opposite the one side of the dryer main body to discharge hot air from an interior of the dryer main body, wherein
the hot air chamber and the exhaust air chamber each have a plurality of corresponding upper and lower independent spaces, the upper and lower independent spaces of the hot air chamber positioned substantially at a same height as the corresponding upper and lower independent spaces of the exhaust air chamber, and wherein the independent spaces of the hot air chamber communicate respectively with corresponding hot air generators to execute separate supplies of hot air generated by the hot air generators into the independent spaces;

supplying the hot air a drying section; and
drying the grains loaded into the dryer main body by hot air supplied from the hot air chamber, the hot air used to dry the grains being discharged from the exhaust air chamber.

Claim 11 (Proposed Amendment):  A method for using [[the]] a grain dryer 
loading [[the]] grains into [[the]] a dryer main body, the dryer main body including a hot air chamber provided at one side of the dryer main body to supply hot air into an interior of the dryer main body and an exhaust air chamber provided at a second side opposite the one side of the dryer main body to discharge hot air from an interior of the dryer main body, wherein
the hot air chamber and the exhaust air chamber each have a plurality of corresponding upper and lower independent spaces, the upper and lower independent spaces of the hot air chamber positioned substantially at a same height as the corresponding upper and lower independent spaces of the exhaust air chamber, and wherein the independent spaces of the hot air chamber communicate respectively with corresponding hot air generators to execute separate supplies of hot air generated by the hot air generators into the independent spaces;
generating hot air by the hot air generators;
supplying the hot air a drying section;
drying the grains loaded into the dryer main body by the hot air generated by the hot air generators, wherein a height range in the interior of the dryer main body into which hot air is to be supplied from a space of the hot air chamber other than the upper independent spaces thereof is defined as a cooling section; and
cooling the grains when finish drying is executed.

Claim 12 (Proposed Amendment):  The grain dryer according to claim 2,
wherein hot air generated by the hot air generators is supplied to the lower independent spaces of the hot air chamber, and a height range in the interior of the dryer main body into which hot air is supplied from the lower independent spaces of the hot air chamber is defined as the drying section.

Claim 13 (Previously Presented):  The grain dryer according to claim 2,
wherein hot air generated by the hot air generators is supplied to all the spaces of the hot air chamber, and a height range in the interior of the dryer main body into which hot air is supplied from all the spaces of the hot air chamber is defined as the drying section.

Claim 14 (Proposed Amendment):  The grain dryer according to claim 2,
wherein hot air generated by the hot air generators is supplied to the upper independent spaces of the hot air chamber, and a height range in the interior of the dryer main body into which hot air is supplied from the upper independent spaces of the hot air chamber is defined as the drying section.

Claim 15 (Previously Presented):  The grain dryer according to claim 2,
wherein a hot air channel formed of a multiple aperture wall and opened at a first end facing the hot air chamber and an exhaust air channel formed of a multiple aperture wall opened at a second end facing the exhaust air chamber are provided in the interior of the dryer main body, the hot air channel and the exhaust air channel being provided to extend horizontally between opposite side walls of the body, and with the hot air channel and the exhaust air channel forming a pair in an up-and-down direction, a plurality of pairs of hot air channel and exhaust air channel are provided in a predetermined range in a height direction of the dryer main body,
wherein each opening of the hot air channel and each opening of the exhaust air channel is provided with an opening and closing cover, while a level sensor configured to detect a storage amount of grains is provided at an upper portion of each of the pairs of hot air channel and exhaust air channel, and
wherein the opening and closing covers are each controlled to be opened or closed based on results of detections of the level sensors to start drying grains loaded into the dryer main body sequentially from a lower portion of the dryer main body.

Claim 16 (Previously Presented):  The grain dryer according to claim 2, comprising:
a rotary valve provided at a bottom portion of the dryer main body, wherein the rotary valve is started to unload the grains from the dryer main body,
wherein a first moisture meter configured to measure a moisture level of grains loaded into the dryer main body is provided before a loading port provided at an upper portion of the dryer main body, while a second moisture meter configured to measure a moisture level of grains unloaded from the dryer main body is provided after the rotary valve provided at the bottom portion of the dryer main body, and an operation speed of the rotary valve is controlled based on results of measurements by the first moisture meter and the second moisture meter to control a displacement of grains from the dryer main body, to thereby control a drying level of grains in the interior of the dryer main body.

Claim 17 (Proposed Amendment):  [[A]] The method for using the grain dryer according to claim 9, wherein the hot air chamber and the exhaust air chamber are both divided into two upper and lower compartments by partitions provided substantially at same height positions within the individual chambers, allowing both the hot air chamber and the exhaust air chamber to have two upper and lower independent spaces. 






Claim 18 (Proposed Amendment):  [[A]] The method for using the grain dryer according to claim 10, wherein the hot air chamber and the exhaust air chamber are both divided into two upper and lower compartments by partitions provided substantially at same height positions within the individual chambers, allowing both the hot air chamber and the exhaust air chamber to have two upper and lower independent spaces. 





Claim 19 (Previously Presented):  [[A]] The method for using the grain dryer according to claim 11, wherein the hot air chamber and the exhaust air chamber are both divided into two upper and lower compartments by partitions provided substantially at same height positions within the individual chambers, allowing both the hot air chamber and the exhaust air chamber to have two upper and lower independent spaces. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007 and Kenneth Rinehart who can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.